http://www.va.gov/vetapp16/Files3/1621754.txt




Citation Nr: 1621754	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  11-31 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial rating for post-traumatic stress disorder (PTSD) evaluated as 70 percent from July 22, 2010 to March 10, 2014, and 100 percent from March 10, 2014. 

2.  Entitlement to service connection for a cerebral (brain) cyst.

3.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions in November 2010 (brain cyst), July 2011 (PTSD), and September 2011 (peripheral neuropathy), of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The November 2010 rating decision denied service connection for a brain cyst and peripheral neuropathy of the lower extremities.  A notice of disagreement (NOD) as to the brain cyst was received in December 2010.  The November 2010 rating decision denial of service connection for peripheral neuropathy, was reconsidered in a September 2011 rating decision, and a NOD as to the peripheral neuropathy was received in July 2012.  Following issuance of a statement of the case (SOC) in September 2012 addressing these matters, a timely substantive appeal was received later that same month. 

The July 2011 rating decision granted service connection for PTSD and assigned a 30 percent initial rating effective from July 26, 2010.  A statement which may be reasonably construed as a NOD as to the initial rating assigned for PTSD was received later in July 2011.  Following issuance of a SOC in October 2011, a timely substantive appeal was received in November 2011.  During the pendency of the appeal, a May 2014 rating decision assigned a 50 percent staged initial rating for PTSD from September 14, 2012 through March 9, 2014, and a 100 percent staged initial rating from March 10, 2014.  The ratings were subsequently increased as indicated on the title page.

In June 2013, the Veteran testified at a videoconference hearing before a Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issues on appeal were adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2015).  Although the Veteran was notified that the Veterans Law Judge who conducted his June 2013 hearing was no longer employed at the Board, he elected not to testify at another hearing.

The Board remanded the matter to the RO in November 2014 for further development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In August 2014, the RO denied entitlement to a TDIU.  The Veteran filed a timely NOD with this decision in October 2014, but no SOC has been issued.  See October 2014 VA Form 21-0958.  However, the July 21, 2015 deferred rating decision notes the claim is currently being developed.  A remand for issuance of a SOC on this issue is therefore not warranted.  See 38 C.F.R. § 19.9(c) (2015).  

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. On July 21, 2015, prior to the promulgation of a decision in the appeal, the Veteran submitted an Appeals Satisfaction Notice withdrawing his appeal from the denial of his claim for entitlement to service connection for cerebral (brain) cyst.

2. On July 21, 2015, prior to the promulgation of a decision in the appeal, the Veteran submitted an Appeals Satisfaction Notice withdrawing his appeal from the denial of his claim for entitlement to service connection for bilateral lower extremity peripheral neuropathy.

3. On July 21, 2015, prior to the promulgation of a decision in the appeal, the Veteran submitted an Appeals Satisfaction Notice withdrawing his appeal for entitlement to higher initial ratings for PTSD.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of the denial of the claim for entitlement to service connection for cerebral (brain) cyst have been met.  38 U.S.C.A. 
§ 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2. The criteria for withdrawal of the appeal of the denial of the claim for entitlement to service connection for bilateral lower extremity peripheral neuropathy have been met.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.

3.  The criteria for withdrawal of the appeal of the denial of the claim for entitlement to higher initial ratings for PTSD have been met.  38 U.S.C.A. 
§ 7105(d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id.  In the present case, the RO issued a May 2014 rating decision that assigned a 50 percent staged initial rating for PTSD from September 14, 2012 through March 9, 2014, and a 100 percent staged initial rating from March 10, 2014.  In an SSOC of the same date, the RO continued the denial of the claims for service connection for cerebral (brain) cyst and bilateral lower extremity peripheral neuropathy.  In response, the Veteran submitted an Appeals Satisfaction Notice, which stated "I am satisfied and wish to withdraw all remaining issues associated with this appeal."  Thus, although the RO subsequently increased the ratings for PTSD, the Veteran has indicated that he wishes to withdraw all of the issues on appeal.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of the denial of these claims and the appeal is dismissed.


ORDER

The appeal from the denial of the claim for entitlement to service connection for a cerebral (brain) cyst is dismissed.

The appeal from the denial of the claim for entitlement to service connection for bilateral lower extremity peripheral neuropathy is dismissed.

The appeal from the denial of the claim for entitlement to higher initial ratings for PTSD is dismissed.



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs